Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose                                May 28 2014, 9:37 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.



ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

ELDEN E. STOOPS, JR.                                 GREGORY F. ZOELLER
Law Offices of Elden E. Stoops, Jr.                  Attorney General of Indiana
North Manchester, Indiana

                                                     ELLEN H. MEILAENDER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RASHAWN SPEED,                                       )
                                                     )
        Appellant-Defendant,                         )
                                                     )
               vs.                                   )     No. 35A02-1308-CR-696
                                                     )
STATE OF INDIANA,                                    )
                                                     )
        Appellee-Plaintiff.                          )


                     APPEAL FROM THE HUNTINGTON CIRCUIT COURT
                           The Honorable Thomas M. Hakes, Judge
                               Cause No. 35C01-1208-FA-176


                                            May 28, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                         Case Summary

          Rashawn Speed appeals his convictions for Class A felony child molesting, Class

C felony child molesting, and Class B felony sexual misconduct with a minor. We

affirm.

                                              Issues

          Speed raises three issues, which we restate as:

                 I.      whether the trial court properly admitted evidence at
                         trial;

                 II.     whether there is sufficient evidence to support his
                         convictions; and

                 III.    whether he received ineffective assistance of counsel.

                                              Facts

          In 2004, Amy Thornsberry began dating Speed, who was over twenty-one years of

age.1 From March 2005 until April 2006, Speed and Thornsberry lived together in an

apartment on Bartlett Street in Huntington.            While Thornsberry and Speed dated,

Thornsberry’s thirteen-year-old niece, J.A.T., frequently spent weekends with them at the

Bartlett Street apartment.2 Speed’s two young sons were also there at times along with

J.A.T.’s younger sister. Sometimes the group would play hide-and-seek in the dark in the

apartment. On one occasion, Speed told J.A.T. to hide in a bedroom. Speed met J.A.T.

in the bedroom and kissed her and touched her breasts and bottom with his hand. On

seven or eight occasions, Speed put his finger inside J.A.T.’s vagina.

1
    Speed was born in 1977.
2
    J.A.T. was born in October 1992.
                                                2
      In April 2006, Speed moved out of the apartment, and Thornsberry later moved

into a friend’s house on Canfield Street in Huntington. In November 2006, after J.A.T.

turned fourteen, Thornsberry hosted a birthday party for Speed’s son at the Canfield

Street house. During a game of hide-and-seek, Speed met J.A.T. in the bathroom and put

his mouth on her vagina.

      J.A.T. did not report Speed’s conduct to police until March 2011.             Police

investigated the allegations but, upon J.A.T.’s request, waited until J.A.T. graduated from

high school to pursue criminal charges. The State charged Speed with one count of Class

A felony child molesting and one count of Class C felony child molesting for Speed’s

conduct at the Bartlett Street apartment. The State also charged Speed with one count of

Class B felony sexual misconduct with a minor relating to the conduct at the Canfield

Street apartment and one count of Class D felony sexual misconduct with a minor that

was alleged to have occurred in 2007 in Huntington County.

      Speed was represented by two attorneys. Prior to trial, the trial court granted

Speed’s motion in limine, which prohibited “statements, questions or testimony as to any

allegations or facts occurring outside of Huntington County Indiana.” Amended App. p.

24. During the jury trial, evidence of J.A.T.’s troubled relationship with her mother and

evidence of her cutting herself was presented to the jury. J.A.T.’s counselor, Joel Makin,

testified about reasons victims of sexual abuse delay reporting the abuse and how sexual

abuse manifests itself in victims. Makin also testified that he reported information from

J.A.T. to the Department of Child Services (“DCS”) as he was legally required to do.



                                            3
       The jury found Speed guilty of Class A felony child molesting, Class C felony

child molesting, and Class B felony sexual misconduct with a minor.               Speed was

acquitted of the Class D felony sexual misconduct with a minor charge. He now appeals.

                                          Analysis

                                 I. Admission of Evidence

       Speed challenges the trial court’s admission of certain evidence. The admission or

exclusion of evidence rests within the sound discretion of the trial court and is reviewed

for an abuse of discretion. Conley v. State, 972 N.E.2d 864, 871 (Ind. 2012). “An abuse

of discretion occurs when the trial court’s decision is clearly against the logic and effect

of the facts and circumstances before it.” Id.

                                       A. Vouching

       Speed argues that the trial court improperly allowed Makin to vouch for J.A.T.’s

credibility. Pursuant to Indiana Rule of Evidence 704(b), “Witnesses may not testify to

opinions concerning intent, guilt, or innocence in a criminal case; the truth or falsity of

allegations; whether a witness has testified truthfully; or legal conclusions.”

       At trial, Makin testified over Speed’s objection that it was common for

molestation victims to wait to disclose the molestation. Makin was then questioned about

why children wait to disclose sexual abuse, and Speed objected. The trial court overruled

Speed’s objection, Speed asked for a limiting instruction, and the trial court instructed the

jury, “What I want the jury to understand at this point the witness is testifying with

respect to general knowledge that he’s obtained and not about [sic] specific case.” Tr. p.

353. Makin explained that he generally sees two reasons for not disclosing sexual abuse:

                                              4
“One is uh, power and control and another is a friendship or a relationship that could be

injured by telling and disclosing.” Id.

         Makin then was asked how abuse manifests itself in a child’s life. Makin testified

over Speed’s objection that abuse can manifest itself in different ways, including victims

becoming sexualized or not taking care of themselves. Makin testified that abuse affects

familial relationships and that victims contemplate harming themselves “a lot of the

time.”     Id. at 357.   When asked in what forms, Makin testified, “cutting or uh,

prescription, alcohol, marijuana, any type of drug use, that is usually a big one.” Id.

Makin later testified that he counseled J.A.T. over twenty-six or twenty-seven sessions.

Over Speed’s several objections, Makin testified that he was required by law to report

information he learned from J.A.T. to the DCS.

         Speed contends that Makin’s testimony tracked evidence in the case relating to

J.A.T.’s behavior and that the jury would have made the connection to J.A.T. Speed also

asserts that Makin’s testimony about making a report to DCS confirmed that Makin

believed J.A.T.’s allegations to be true. He claims that this type of vouching testimony

was inadmissible. See Stewart v. State, 555 N.E.2d 121, 125 (Ind. 1990), (holding adult

witnesses “are prohibited from making direct assertions as to their belief in the child’s

testimony, as such vouching invades the province of the jury to determine what weight to

place on the child’s testimony.”), abrogated on other grounds by Lannan v. State, 600

N.E.2d 1334 (Ind. 1992); Hoglund v. State, 962 N.E.2d 1230, 1237 (Ind. 2012) (holding

“indirect vouching testimony is little different than testimony that the child witness is



                                             5
telling the truth. As such it is at odds with Evidence Rule 704(b). Further, we decline to

carve out an exception to the rule for sex abuse cases.” (footnote omitted)).

       Relying on Otte v. State, 967 N.E.2d 540 (Ind. Ct. App. 2012), trans. denied, the

State argues that Makin was not improperly vouching for J.A.T. At issue in Otte was the

admissibility of a domestic violence expert’s testimony about the propensity of domestic

abuse victims to recant. In determining whether the expert’s testimony was properly

admitted, we observed:

              In Carter v. State, 754 N.E.2d 877, 882-83 (Ind. 2001), the
              Supreme Court permitted, in a case involving an autistic child
              witness, expert testimony regarding autistic children’s general
              inability to deliberately deceive others. While the Indiana
              Supreme Court recently overturned longstanding precedent
              permitting “indirect” vouching in child cases, see Hoglund,
              962 N.E.2d at 1237, it left Carter intact, reasoning that the
              child’s autism “compounded the issues,” confronting the jury
              with evidence which fell “‘outside common experience,’” and
              that the expert testimony was necessary to “‘supplement the
              jurors’ insight.’” Hoglund, 962 N.E.2d at 1237 n.9 (quoting
              Carter, 754 N.E.2d at 882-83).

Otte, 967 N.E.2d at 548. We concluded that the domestic abuse at issue compounded the

issue in the same way autism did in Carter and that the behaviors of domestic violence

victims are not commonly understood by laypersons. Id. We held, “Like in Carter,

testimony regarding a victim’s propensity to recant in this context simply provides the

jury with information outside its experience, permitting it to assess credibility based upon

a more complete understanding of all potential factors at issue. We find no Rule 704

violation.” Id.




                                             6
        As in Otte, we believe that Makin’s testimony about why victims might wait to

disclose abuse and what symptoms abuse victims might display was intended to provide

the jury with information outside its experience and was not indirect vouching for

J.A.T.’s credibility, regardless of whether the jury was informed that Makin counseled

J.A.T. Further, any confusion about whether Makin was vouching for J.A.T.’s credibility

was eliminated by the trial court’s limiting instruction. See Banks v. State, 761 N.E.2d

403, 405 (Ind. 2002) (“A timely and accurate admonition is presumed to cure any error in

the admission of evidence.”) (citation omitted)). Also, we do not agree that Makin’s

testimony about making a report to the DCS because he was legally required to

confirmed to the jury that Makin believed the allegations to be true. Makin’s testimony

on this point was brief and riddled with objections. It did not include any information

about what he reported to DCS, nor did he indicate that he made the report because

believed J.A.T. Speed has not established that the admission of Makin’s testimony was

reversible error.3

                                      B. Leading Questions

        Speed argues that the trial court improperly allowed the State “far too much

latitude” in its direct examination of J.A.T. over his objection. Appellant’s Br. p 14. He

contends that it was unnecessary to ask leading questions of J.A.T., who was twenty at

the time of trial. Speed, however, does not provide us with any citations to authority.

The failure to support an argument with cogent reasoning and citation to authority results

3
  Speed also argues that the admission of purported vouching testimony rises to the level of fundamental
error. Fundamental error is not at issue here, where Speed repeatedly objected to Makin’s testimony on
vouching grounds. See Tr. pp. 341-66.
                                                   7
in waiver. See Cooper v. State, 854 N.E.2d 831, 834 n.1 (Ind. 2006); Ind. Appellate Rule

46(A)(8)(a). Waiver notwithstanding, Speed does not explain how he was harmed by this

line of questioning and has not established that this type of questions amounts to

reversible error.   See Ind. Trial Rule 61 (“No error in either the admission or the

exclusion of evidence . . . is ground . . . for reversal on appeal, unless refusal to take such

action appears to the court inconsistent with substantial justice. The court at every stage

of the proceeding must disregard any error or defect in the proceeding which does not

affect the substantial rights of the parties.”).

                                         C. Other Acts

       Speed also contends that the State improperly questioned J.A.T. about other acts

that occurred outside of Huntington County in violation of the motion in limine. Speed

specifically directs us to the State asking J.A.T. if certain acts were “the last acts that ever

happened anywhere in Huntington County.” Tr. p. 149. He argues that “the clear

implication of the question can not be ignored nor can the prejudicial impact be avoided.”

Appellant’s Br. p. 15. Speed, however, does not provide us with any legal authority to

support this argument, and this argument is waived. See Cooper, 854 N.E.2d at 834 n.1;

App. R. 46(A)(8)(a). Further, as the State points out, the allegations against Speed

occurred over a long period of time at several different locations. Thus, this question did

not raise the clear implication that other acts occurred elsewhere and is not a basis for

reversing his conviction.

                                        II. Sufficiency



                                                   8
          Speed argues there is insufficient evidence to support his convictions. Upon a

challenge to the sufficiency of evidence to support a conviction, we do not reweigh the

evidence or judge the credibility of the witnesses, and we respect the jury’s exclusive

province to weigh conflicting evidence. McHenry v. State, 820 N.E.2d 124, 126 (Ind.

2005).       We must consider only the probative evidence and reasonable inferences

supporting the verdict.          Id.    Said another way, appellate courts must affirm if the

probative evidence and reasonable inferences drawn from the evidence could have

allowed a reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.

Id. (quotation omitted).

          Speed appears to concede that J.A.T.’s testimony establishes all of the elements of

Class A felony child molesting, Class C felony child molesting, and Class B felony

sexual misconduct with a minor. His argument focuses on the lack of corroborating

evidence, J.A.T.’s lack of credibility, and the veracity of her claims.4 However, both

J.A.T. and Speed testified at trial, and Speed was questioned about inconsistencies

between his trial testimony and his statement to police. The jury, therefore, was able to

assess their credibility. We must reject Speed’s request to reweigh the evidence. There

is sufficient evidence to support the convictions.

                                III. Ineffective Assistance of Counsel

          Speed argues that he received ineffective assistance of counsel and points to a

variety of purported errors by his attorneys. For example, he claims that his attorneys


4
    Speed does not specifically invoke the incredible dubiosity rule.


                                                       9
failed to object to leading questions and irrelevant information, including testimony about

the paternity of Thornsberry’s son. Speed also argues that they failed to adequately

challenge J.A.T.’s delay in reporting the abuse and failed to move to strike testimony

about J.A.T. writing in a journal that she was in love with Speed. Speed claims:

               there may have been valid reasons for some of the issues
               raised in this section, but taken as a whole, there is a very
               strong likelihood that failures of Defense Counsel
               substantially prejudiced the rights of the Defendant in this
               trial and that it is very likely that the guilty verdicts were the
               result of these errors and oversights.

Appellant’s Br. p. 22.      Speed, however, fails to support argument with citation to

authority, and this argument is waived. See Cooper, 854 N.E.2d at 834 n.1; App. R.

46(A)(8)(a).

                                         Conclusion

       Speed has not shown that the admission of evidence was reversible error or that

there is insufficient evidence to support the convictions. Speed’s ineffective assistance of

counsel claim is waived. We affirm.

       Affirmed.

BAKER, J., and MAY, J., concur.




                                              10